            Case 2:19-cr-00714-PA Document 29 Filed 03/16/20 Page 1 of 1 Page ID #:107

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                               CRIMINAL MINUTES - GENERAL


 Case No.         CR 19-714 PA                                                                    Date      March 16, 2020


 Present: The Honorable        PERCY ANDERSON, UNITED STATES DISTRICT JUDGE

 Interpreter       N/A

                                                                                                          Susan S. Har
                 T. Jackson                          Anne Kielwasser                                     Ashley Filmore
                Deputy Clerk                 Court Reporter/Recorder, Tape No.                     Assistant U.S. Attorney



                U.S.A. v. Defendant(s):            Present Cust. Bond            Attorneys for Defendants:         Present App. Ret.

Raymond Ghaloustian                                  /       /             Humberto Diaz, CJA                           /         /



 Proceedings:       STATUS CONFERENCE



       Cause called; appearances made. The Court and counsel confer. The Court continues the
status conference to March 23, 2020, at 1:30 p.m.

          IT IS SO ORDERED.




                                                                                                                    :        20

                                                                       Initials of Deputy Clerk                   TJ
cc:   USMO, PSA




CR-11 (09/98)                                      CRIMINAL MINUTES - GENERAL                                                     Page 1 of 1
